Citation Nr: 9935099	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-00 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision in 
which the RO denied a rating in excess of 10 percent for 
tinea versicolor.  The veteran appealed and was afforded a 
hearing at the RO in May 1997.  His claim was denied by the 
hearing officer as reflected in a September 1997 supplemental 
statement of the case (SSOC).


FINDING OF FACT

The veteran's tinea versicolor is not currently manifested by 
any identifiable clinical findings.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea 
versicolor are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability 

must be viewed in relation to its history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's tinea versicolor has been rated by analogy to 
Diagnostic Code 7813, which pertains to dermatophytosis.  See 
Diagnostic Code 7813; 38 C.F.R. § 4.20 (1999).  
Dermatophytosis in turn is rated as eczema.  Id.  Diagnostic 
Code 7806 provides that, when there is slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a noncompensable rating is assigned.  
Diagnostic Code 7806.  When there is exfoliation, exudation 
or itching involving an exposed surface or extensive area, a 
10 percent rating is warranted.  Id.  When there is exudation 
or itching constant, extensive lesions or marked 
disfigurement, a 30 percent rating is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).

VA outpatient treatment records reflect that the veteran has 
been followed for treatment of nummular eczema and xerosis.  
There is no evidence of problems due to tinea versicolor.

At his May 1997 RO hearing, the veteran testified that he has 
been followed at the VA Medical Center and by private 
physicians for his skin problems.  He has break-outs 2-3 
times per month on his left leg, chest, back and head.  His 
rash worsens in the summer because of the heat.  The veteran 
testified that he uses moisturizing soap and avoids tight 
clothing.  His condition has worsened in the last 4-5 years 
and affects a larger area of his body.

On VA dermatological examination in June 1997, the veteran 
reported a history of chronic pruritic rash since service 
which comes and goes and has been treated with topical 
steroids in the past.  The clinical findings on examination 
showed multiple areas of post-inflammatory changes on the 
veteran's body, particularly over his 

scalp and upper chest where there was evidence of a previous 
papular eruption.  The VA examiner noted that the veteran had 
nummular eczema.  No mention was made of tinea versicolor or 
problems attributable thereto.

On subsequent VA dermatological examination in October 1998, 
the veteran was noted to have hyperpigmented lichenified 
plaques on the elbows and knees, and hyperpigmented patches 
on the upper back, shaped like coins.  There was no evidence 
of nail pitting and a minimal amount of scalp scale.  The VA 
examiner concluded that the veteran had a psoriasiform 
dermatitis, most likely psoriasis versus nummular eczema.  An 
addendum to the examination report stated that the veteran's 
current nummular eczema eruption is different from the tinea 
versicolor he had while in service.

The evidence does not establish the presence of any problem 
which is due to the veteran's service-connected tinea 
versicolor.  Evidence of record, including VA outpatient 
treatment records and clinical findings from the 1997 and 
1998 VA examinations, reveals that the veteran has not been 
treated for tinea versicolor for the past few years; rather, 
he has been followed for a separate skin condition--nummular 
eczema, which is unrelated to his service-connected skin 
disorder.  Based on the medical opinion of the VA examiner in 
October 1998, the veteran's current skin symptomatology which 
has been diagnosed as nummular eczema for three or more years 
is not related to the tinea versicolor that the veteran had 
in service and for which service connection is in effect.  
Moreover, there is no indication that xerosis for which the 
veteran has been treated is due to anything but eczema.

Despite the fact that both nummular eczema and tinea 
versicolor are ratable under the provisions of Diagnostic 
Code 7806, without a showing of symptoms due to the service-
connected tinea versicolor, there is no basis for applying 
these criteria to the currently shown problem.  Against this 
background, a rating in excess of 10 percent for tinea 
versicolor is not warranted and the appeal on this issue is 
denied.



ORDER

An increased rating for tinea versicolor is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

